Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed on 01/11/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 11 and 12 were previously pending. Claims 11 and 12 have been amended. Claims 11 and 12 are currently pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/22/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Arguments
Applicant's arguments filed on 01/11/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pages 5-6 of Applicants remarks: 
First, Applicant respectfully disagrees with this Examiner's assertion that paragraphs [0602]-[0603] of Park disclose the determination of the back-off mechanism being associated with neither the back-off timer value being zero nor the timer being deactivated, as recited in amended independent claim 11. 

As stated by the Examiner, paragraphs [0602]-[0603] of Park at most disclose temporary rejection of a requested S-NSSAI by a UE, in which a back-off mechanism is performed upon rejection, which only indicates that the back-off mechanism is performed in response to the rejection, but Park fails to disclose or imply any detailed parameters/mechanisms about how/why to make such determination, e.g., based on a back-off timer value or a (de)activation of the timer, as recited in amended independent claim 1. 

Examiner respectfully disagrees.  As indicated in [0602]-[0603], 


[0603] When the UE receives configuration information for the backoff mechanism along with a Reject Cause, it may perform the backoff mechanism based on the corresponding configuration information. For example, the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires. If the UE has received a timer range, it may randomly perform the backoff mechanism within a predetermined range. If the UE has received an indicator simply indicative of backoff, it may randomly determine a backoff time within a previous/preconfigured or previous/predetermined range and perform the backoff mechanism.

As indicated in the excerpt above, the UE receives configuration information indicating a reject cause, and in which a backoff timer value is delivered for each S-NSSAI to the UE. [0611]-[0617], further discloses a UE mrequests a requested NSSAI though a registration procedure, by transmitting the requested NSSAI to the AMF through a registration request. The AMF may perform authorization check of the requested NSSAI, and the AMF may transmit non-allowed/rejected NSSAI information, including non-allowed S-NSSAIs (i.e., rejected S-NSSAIs), a Reject Cause and/or Reject-related additional information in addition to an allowed NSSAI to the UE, where when an S-NSSAI has not been permanently rejected, but has been temporarily rejected due to each PLMN, each, area, a specific time (e.g., backoff time) and/or impossible co-existence with other S-NSSAIs, the UE may update a “non-allowed/NSSAI restricted/rejected/forbidden” NSSAI list for managing them.  As described, a reject message including a backoff timer is taught by the prior art.

Applicant further argues on Pages 6 of Applicants remarks: 
Second, Park describes in paragraph [0009] that the first registration request message includes requested network slice selection assistance information (NSSAI) including single (S)-NSSAI corresponding to a network slice with which the user equipment wants to register. However, independent claim 11 recites the first/second PDU SESSION ESTABLISHMENT REQUEST message that does not include the S-NSSAI that is totally different from the first registration request message, as taught by Park. 

Examiner agrees that Park describes an embodiment in which the NSSAI is included within the registration request. However, as indicated in the rejection of the previous office action, Park discloses another embodiment in [0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)).  In other words, Park teaches the absence of an S-NSSAI to indicate to the network that the UE is requesting a default S-NSSAI.  As such, indicating no S-NSSAI in the registration request is functionally equivalent to indicating the default S-NSSAI in the registration request.  When the network receives the registration request without an S-NSSAI, the network understands that it is trying to request the default S-NSSAI.  As shown, Park provides an embodiment in which a registration request for a default S-NSSAI can be indicated by not sending a specific S-NSSAI, which is analogous to the claimed element argued above.

) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further argues on Pages 7 of Applicants remarks: 
Fourth, Applicant believes that Park is silent on the usage of the second PDU SESSION ESTABLISHMENT REQUEST message. Specifically, paragraph [0603] of Park discloses "when the UE receives configuration information for the backoff mechanism along with a reject cause, it may perform the backoff mechanism based on the corresponding configuration information. For example, the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires." Emphasis added by Applicant. At best, Park merely describes configuration information and a back-off mechanism. More specifically, Applicant respectfully submits that Park fails to teach or imply any relevant solutions that would utilize the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI, as recited in amended independent claim 11, for the back-off mechanism of Park. Accordingly, Applicant respectfully submits that no relevant features of the second PDU SESSION ESTABLISHMENT REQUEST message, as recited in amended independent claim I1, are taught, disclosed, or suggested by Park.

Examiner respectfully disagrees. As indicated in the arguments of the previous office action in which the applicant previously argued that the prior art does not teach “two different PDU session establishment request messages”, [0602]-[0603], discloses temporary rejection of a requested S-NSSAI by a UE, in which a back-off mechanism is performed upon rejection.  Examiner notes that the “requested S-NSSAI” is referring to the registration request that is sent by the UE with an indicated “S-NSSAI” to be requested, in which the examiner mapped the registration request as analogous to the PDU session establishment message, since the registration request is used for 
Based on the reasoning above, the examiner maintains that the prior art continues to teach on the argued claim limitations indicated above.


In other words, Application '140 recites that the PDU SESSION ESTBALISHMENT REQUEST message includes the combined information of no S-NSSAI and no DNN. In contrast, independent claims 11 and 12 of the present application recite that the PDU SESSION ESTBALISHMENT REQUEST message does not include S-NSSAI, which is different from the PDU SESSION ESTBALISHMENT REQUEST message of Application '140. 

Examiner agrees that the invention as described in Application 16/623,140, now Patent 11,190,930, is different from the instant application. However, the invention as described in Patent 11,190,930 is different from the instant application because it is more narrow, but still encompasses the scope of invention as presented by the instant application.  Patent 11,190,930 describes sending a PDU session establishment request including a combination of no S-NSSAI and no DNN. However, examiner notes that this just indicates that the PDU session establishment does not include the S-NSSAI and does not include a DNN.  The instant application recites: “a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI);”.    Whether or not the instant application or the Patent 11,190,930 includes DNN information or not does not matter, since both Patent 11,190,930 and the instant application teaches the same PDU session establishment request that does not include an S-NSSAI. As such, it would be obvious to one of ordinary skilled in the art to remove the requirement of no DNN in the PDU session establishment request of Patent 11,190,930, to reach the same conclusion of invention as claimed in the currently examined claims 11 and 12.


Moreover, Application '140 recites only one scenario that the back-off timer value is neither zero nor deactivated. In contrast, independent claims 11 and 12 of the present application recite more conditional scenarios that "in a case that the back-off timer value is neither zero nor is the timer deactivated, not transmitting, to the Network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, in a case that the back-off timer value is zero or the timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI," and further recite "a PDU session establishment procedure is initiated in response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message or the second PDU SESSION ESTABLISHMENT REQUEST message for communication between the UE and a data network (DN) of the network." 

Accordingly, independent claims 11 and 12 of the present application clearly specify the corresponding mechanism and/or parameters regarding when to transmit the second PDU SESSION ESTABLISHMENT REQUEST message without S-NSSAI to the network and the usage of the first/second PDU SESSION ESTABLISHMENT REQUEST messages for the PDU session establishment procedure. 

Examiner respectfully disagrees. As indicated in the previous double patenting and the updated double patenting below, Patent 11,190,930 teaches on the two cases as seen:
in a case that the back-off timer value is neither zero nor is the timer deactivated, not transmitting, to the Network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, (Patent 11,190,930 recites “receive a PDU SESSION ESTABLISHMENT REJECT message from the network, wherein the PDU SESSION ESTABLISHMENT REJECT message comprises a back-off timer value, and the back-off timer value is neither zero nor deactivated; and a control circuitry configured to start a timer with the back-off timer value, wherein the transmission and reception circuitry is further configured to not send a second PDU SESSION ESTABLISHMENT REQUEST message for the combination of no S-NSSAI and no DNN, to the network until the timer expires”)
in a case that the back-off timer value is zero or the timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI," (Patent 11,190,930 recites “wherein the transmission and reception circuitry is further configured to not send a second PDU SESSION ESTABLISHMENT REQUEST message for the combination of no S-NSSAI and no DNN, to the network until the timer expires”)

Examiner notes that the emphasized language “not send a second PDU SESSION ESTABLISHMENT REQUEST message for the combination of no S-NSSAI and no DNN, to the network until the timer expires”, indicates two things: that the second PDU session establishment request is not sent until the timer expires, but also means that the second PDU session establishment request is sent when the timer expires, which is analogous to the second claimed element “in a case that the back-off timer value is zero or the timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI”, since the backoff timer value decrements as the timer is going, and when the timer expires, or in other words, the back-off timer is zero, the second PDU session establishment request is performed.  The use of the claim language “not send a second until the timer expires”, with special emphasis on “until”, indicates that there is a waiting period before the second PDU session establishment request will be sent. As such, examiner maintains that Patent 11,190,930 teaches the argued limitations above.

Furthermore the double patenting rejection has been updated to become a new obvious double patenting rejection based on new reference US 2018/0227873 A1 (provisional application no. 62/472,739, filed on Mar. 17, 2017) to Vrzic et al. (hereinafter “Vrzic”) to teach the remaining claim limitations not taught by Patent 11,190,930.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,190,930 in view of US 2018/0227873 A1 to Vrzic et al. (hereinafter “Vrzic”) 

Regarding Claim 11, Patent 11,190,930 teaches A User Equipment (UE) comprising:  (Claim 9 line 1)
transmission and reception circuitry configured to; (Claim 1 line 2)
transmit, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); and (Claim 1 line 3-10)
receive, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; and (Claim 1 lines 11-16)
control circuity configured to start a timer with the back-off timer value,  (Claim 1 lines 17-18)
wherein in a case that the back-off timer value is neither zero nor is the back-off timer deactivated, the transmission and reception circuitry does not transmit, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, and in a case that the back-off timer value is zero or the back-off timer is deactivated, the transmission and reception circuitry transmits, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI (Claim 1 lines 19-23)
a PDU session establishment procedure is initiated in response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message or the second PDU SESSION ESTABLISHMENT REQUEST message for communication between the UE and a data network (DN) of the network.
However, in a similar field of endeavor, Vrzic discloses in [0047], [0089] and [0093], During the registration procedure, the UE sends a registration request, which includes the Network Slice Selection Assistance Information (NSSAI). The NSSAI specifies the slice/service type requested by the UE. The registration request may optionally contain the PDU session establishment request information for each service/slice type requested by the UE. In some embodiments, the PDU session information may include a parameter to indicate that a default PDU session should be established for the associated slice during the initial Registration procedure. Figure 6B and [0150], further discloses If PDU Session Establishment Request message(s) (S-NSSAI, DNN, PDU Session ID, SM information) are piggybacked onto the Registration Request, in step 658 the new AMF forwards the PDU Session Establishment Request to the selected SMF(s) using the PDU Session Establishment procedure (i.e. PDU session establishment procedure is initiated in response to a PDU session establishment request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 11,190,930 to include the above limitations as suggested by Vrzic, as providing different 


Regarding Claim 12, Application 16/623,140 teaches A communication control method performed by a User Equipment (UE), the communication control method comprising:  (Claim 2 lines 1-2)
transmitting, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI);  (Claim 10 lines 3-9)
receiving, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; (Claim 10 lines 10-15)
starting a timer with  the back-off timer value; and (Claim 10 lines 16)
wherein in a case that neither the back-off timer value is zero nor is the timer deactivated, not transmitting, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI until the timer expires, and in a case that the back-off timer value is zero or the timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message without the S-NSSAI (Claim 10 lines 16-20)
Patent 11,190,930 does not explicitly teach a PDU session establishment procedure is initiated in response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message or the second PDU SESSION ESTABLISHMENT REQUEST message for communication between the UE and a data network (DN) of the network.
However, in a similar field of endeavor, Vrzic discloses in [0047], [0089] and [0093], During the registration procedure, the UE sends a registration request, which includes the Network Slice Selection Assistance Information (NSSAI). The NSSAI specifies the slice/service type requested by the UE. The registration request may optionally contain the PDU session establishment request information for each service/slice type requested by the UE. In some embodiments, the PDU session information may include a parameter to indicate that a default PDU session should be established for the associated slice during the initial Registration procedure. Figure 6B and [0150], further discloses If PDU Session Establishment Request message(s) (S-NSSAI, DNN, PDU Session ID, SM information) are piggybacked onto the Registration Request, in step 658 the new AMF forwards the PDU Session Establishment Request to the selected SMF(s) using the PDU Session Establishment procedure (i.e. PDU session establishment procedure is initiated in response to a PDU session establishment request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 11,190,930 to include the above limitations as suggested by Vrzic, as providing different deployment options during a registration procedure allows for flexibility for the network operator as indicated in [0011] of Vrzic.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0029065 A1 (provisional application NO. 62/521,384, filed on Jun. 17, 2017) to Park et al. (hereinafter “Park”) in view of US 2018/0227873 A1 (provisional application no. 62/472,739, filed on Mar. 17, 2017) to Vrzic et al. (hereinafter “Vrzic”)

Regarding Claim 11, Park teaches A User Equipment (UE) comprising:  (Figure 17 and Figure 20, illustrates a UE) transmission and reception circuitry configured to; (Figure 20, illustrates a UE with a communication module)
 transmit, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); ([0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. Request message)) and 
receive, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; and ([0602]-[0603], discloses a UE performs a backoff mechanism based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
control circuitry (Figure 20, illustrates a UE with a processor) configured to start a timer with the back-off timer value, ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
wherein in a case that neither the back-off timer value is zero nor is the timer deactivated, the transmission and reception circuitry does not transmit, to the network,  a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires, and in a case that the back-off timer value is zero or the timer is deactivated, the transmission and reception circuitry transmits, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message  ([0602]-[0603], discloses the UE may not request a requested NSSAI for an S-NSSAI, rejected when a 
Park does not explicitly teach the second REQUEST message without the S-NSSAI.  
However, as indicated above, Park discloses in [0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)).  In other words, Park teaches the absence of an S-NSSAI to indicate to the network that the UE is requesting a default S-NSSAI.  As such, indicating no S-NSSAI in the registration request is functionally equivalent to indicating the default S-NSSAI in the registration request.  When the network receives the registration request without an S-NSSAI, the network understands that it is trying to request the default S-NSSAI.  Park further discloses performing a back-off mechanism for any rejected S-NSSAI, in which the UE is unable to transmit another registration request with the rejected S-NSSAI until the back-off timer expires.  
Since Park discloses rejection of an S-NSSAI to trigger a backoff mechanism, as well as default S-NSSAI associated with the UE, and the ability to include a default S-NSSAI in a registration request or providing no S-NSSAI in the registration request to indicate a request for a default S-NSSAI, it would have been obvious to one of ordinary 
Park teaches transmission of a registration request and a corresponding reject message, but does not explicitly teach the registration request and the corresponding reject messages are PDU Session Establishment request message and PDU Session Establishment Reject messages, and a PDU session establishment procedure is initiated in response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message or the second PDU SESSION ESTABLISHMENT REQUEST message for communication between the UE and a data network (DN) of the network.
However, the concept of the registration request and response messages carrying PDU session establishment requests and response messages are well known in the art. For example, in a similar field of endeavor, Vrzic discloses in [0047], [0089] and [0093], During the registration procedure, the UE sends a registration request, which includes the Network Slice Selection Assistance Information (NSSAI). The NSSAI specifies the slice/service type requested by the UE. In some embodiments, the PDU session information may include a parameter to indicate that a default PDU session should be established for the associated slice during the initial Registration procedure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 11,190,930 to include the above limitations as suggested by Vrzic, as providing different deployment options during a registration procedure allows for flexibility for the network operator as indicated in [0011] of Vrzic.
 A communication control method performed by a User Equipment (UE), (Figure 17 and Figure 20, illustrates a UE)  the communication control method comprising: 
transmitting, to a network, a first Protocol Data Unit (PDU) SESSION ESTABLISHMENT REQUEST message that does not include Single Network Slice Selection Assistance Information (S-NSSAI); ([0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request (i.e. PDU session establishment request)) 
receiving, from the network, a PDU SESSION ESTABLISHMENT REJECT message including a back-off timer value as a response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message; ([0602]-[0603], discloses a UE performs a backoff mechanism based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)
starting a timer with  the back-off timer value; ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered by the network (received back-off timer value) when the network rejects an S-NSSAI requested by the UE)and 
not transmitting, to the network, a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires. ([0602]-[0603], discloses the UE may not 
wherein in a case that neither the back-off timer value is zero nor is the timer deactivated, not transmitting, to the network,  a second PDU SESSION ESTABLISHMENT REQUEST message until the timer expires, and in a case that the back-off timer value is zero or the timer is deactivated, transmitting, to the network, the second PDU SESSION ESTABLISHMENT REQUEST message  ([0602]-[0603], discloses the UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires.  Examiner notes that the request for a request NSSAI for an S-NSSAI after a timer expires is considered the second PDU Session Establishment Request, and the request for a request NSSAI that is rejected prior to a back-off mechanism is a first PDU session establishment request)
Since Park discloses rejection of an S-NSSAI to trigger a backoff mechanism, as well as default S-NSSAI associated with the UE, and the ability to include a default S-NSSAI in a registration request or providing no S-NSSAI in the registration request to indicate a request for a default S-NSSAI, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Park to include preventing transmission of a subsequent PDU session establishment request with no S-NSSAI until the timer expires, since congestion can also occur in a default network slice, and applying congestion control such as preventing PDU session establishment for a default network slice during a congestion state of the default network slice allows for services to be provided to a UE more efficiently by preventing a service use restriction situation as indicated in [0023] of Park.
PDU Session Establishment request message and PDU Session Establishment Reject messages, and a PDU session establishment procedure is initiated in response to transmitting the first PDU SESSION ESTABLISHMENT REQUEST message or the second PDU SESSION ESTABLISHMENT REQUEST message for communication between the UE and a data network (DN) of the network.
However, the concept of the registration request and response messages carrying PDU session establishment requests and response messages are well known in the art. For example, in a similar field of endeavor, Vrzic discloses in [0047], [0089] and [0093], During the registration procedure, the UE sends a registration request, which includes the Network Slice Selection Assistance Information (NSSAI). The NSSAI specifies the slice/service type requested by the UE. In some embodiments, the PDU session information may include a parameter to indicate that a default PDU session should be established for the associated slice during the initial Registration procedure. The registration request may optionally contain the PDU session establishment request information for each service/slice type requested by the UE. In some embodiments, the PDU session information may include a parameter to indicate that a default PDU session should be established for the associated slice during the initial Registration procedure. Figure 6B and [0150], further discloses If PDU Session Establishment Request message(s) (S-NSSAI, DNN, PDU Session ID, SM information) are piggybacked onto the Registration Request, in step 658 the new AMF forwards the PDU 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 11,190,930 to include the above limitations as suggested by Vrzic, as providing different deployment options during a registration procedure allows for flexibility for the network operator as indicated in [0011] of Vrzic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENKEY VAN/           Primary Examiner, Art Unit 2477